PER CURIAM.
This case involves an appeal by defendant Mitchell Baxter, prior to sentencing, from a denial of a motion for a new trial. The appellate jurisdiction of this Court, however, does not extend to such matters. Where, as in the instant case, a defendant has been convicted of a felony, he may appeal to the supreme court only from a final judgment, i. e. following the imposition of sentence. La.Const. art. 5, § 5(D) (1974); La.C.Cr.P. arts. 912, 912.1.
Accordingly the appeal is dismissed as premature.